DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim
This action is in reply to the action filed on 8 of January 2021.
Claims 1, 3, 5, 8-12, 21, 25-30 have been amended.
Claim 23 has been cancelled
Claim 31 has been added.
Claims 1, 3-12, 21-22, and 25-31 have been examined and stand rejected.

Response to Amendment/Argument
35 USC § 112
With respect to the previous rejection of claims under 35 U.S.C. 112, Applicant's arguments have been fully considered and are sufficient to overcome the previous rejection in light of the newly amended language. 

35 USC § 101
Applicant With respect to the previous rejection of claims under 35 U.S.C. 101, Applicant's arguments have been fully considered and are sufficient to overcome the previous rejection in light of PEG 2019 revised in October. The claim discloses receiving a feedback response associate with the account user and applying the feedback response as an input to the machine learning model.  

35 USC § 103
Applicant asserts that neither Griffin nor Basch appear to show or suggest at least the elements of "receiving, via the at least one computing device, a feedback response associated with the user account, the feedback response indicating whether the alert was rejected or accepted by the user account" and "applying, via the at least one computing device, the feedback response as an input to the machine learning model," as recited in amended claim 1.  Examiner respectfully disagree. Basch teaches receiving alerts if the financial risk reaches a certain threshold which are then delivered to transaction authorization system to either authorize or deny a request.  Further, Basch teaches a neural network model(s) which are trained with outputs until it no longer produces improvements in the error measure and it is then employed for scoring new scoreable transactions.  Additional detail is found below under Claim Rejection 35 USC 103.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness

Claims 1, 3, 10, 12, 21-22, 26, 28, and 30-31 are rejected under 35 U.S.C. 103 as being obvious by the combination of US 20110131131 to Griffin et al. (hereinafter referred to as “Griffin”) in view of US 6119103 to Basch et al. (hereinafter referred to as “Basch”).

(A)	As per Claims 1, 21, and 28:
Specifically, Griffin teaches:
providing, by at least one computing device, a user interface to a client device for rendering, the user interface configured to facilitate at least one of a creation of a known risk indicator (KRI), a calibration of the KRI, a recalibration of the KRI, or an editing of the KRI; (Griffin ¶20-21, 53, 64, 123 a customer behavioral baseline score is determined by a computing device, based on data in the centralized database which is exchanged with other network devices (client device) and further monitored for deviation identifying one or more risk 
obtaining, by the at least one computing device, executable code via user input to the user interface, the executable code being configured to evaluate a plurality of variables in a data stream to identify a risk, the data stream comprising at least one of a transactional data source, a storage system, a log file, or an external monitoring tool; (Griffin ¶12, 51-55, 64 the system includes a risk pattern analysis routine stored in the memory, executable by the processor and configured to analytically monitor the financial institution data to identify one or more risk patterns (executable code).  The system determines a risk score based on risk patterns generated based on multiple variables including known high risk indicators stored in a centralized risk database, which collects/receive data across multiple financial products and multiple channels from multiple financial institutions, obtained via financial institution website. The system includes a risk-evaluating module (monitoring station/tool) that monitors or otherwise provide risk analysis on transaction data or other data received (obtained) from various data repositories or databases associated with financial institutions (particular variable), third-party data aggregators (particular variable), and/or non-financial institutions (particular variable)).
generating, by at least one computing device, the KRI comprising the executable code; (Griffin ¶12-14 the system includes a behavioral baseline routine stored in the memory, executable by the processor and configured to determine a customer behavioral baseline score based on data in the centralized database and a risk scoring routine stored in the memory, executable by the 
identifying, by the at least one computing device, a variable from the plurality of variables of the data stream…; (Griffin ¶46-47 the comprehensive centralized risk database includes negative activity data (data stream) that identifies the individuals or entities, including their demographics, transactions, products/accounts and the like, involved in fraud, criminal activity, defaults and other risky activities that can lead to financial loss.  For fraud, examples of negative activity data elements include, but are not limited to, the names of fraud perpetrators; information associated with the perpetrators (e.g., aliases, addresses, telephone numbers, IP addresses and the like); information related to fraudulent and other activity across multiple industry products/services; identification of activities at the account and transaction level across both industry-related activities and non-industry related activities).
executing, by the at least one computing device, the executable code of the KRI based at least in part on a predefined schedule; (Griffin ¶25, 113, 145 the system includes a risk health indicator routine stored in the memory, executable by the processor and configured to monitor data in the centralized database to determine a risk health indicator, displaying a current risk state condition for an entity, where the financial institution data and the non-financial institution data are downloaded periodically, or on a predetermined schedule, or on an as-needed basis, or the risk evaluating module 400 may be configured to receive real-time feeds of the data).
evaluating, by the at least one computing device, the variable using the executable code of the KRI…to detect the risk; (Griffin ¶12, 57 when evaluating customer risk the risk-evaluating module receives and analyzes any and/or all financial institution data, and non-financial institution data).  
generating, by the at least one computing device, an alert for storage in an alert repository in response to detecting the risk; (Griffin ¶12, 104 the system includes a risk pattern analysis routine stored in the memory, executable by the processor and configured to analytically monitor the financial institution data to identify one or more risk pattern alert routine stored in the memory. The risk alert logic/routine automatically generates and initiates communication of risk score alerts to predetermined entities upon determination of a predefined threshold, or changes in customer risk score).
assigning, by the at least one computing device, the alert to a user account; (Griffin ¶21, 48 the alert is generated and communicated by a computing device to at least one of a financial institution, a non-financial institution entity, a government agency or an affected customer).
Although Griffin teaches risk score based determined by the system which incorporates a risk-evaluating module and it is based on risk patterns which are then generated based on multiple data points [51-55], it doesn’t expressly disclose mapping data stream into one or more characteristic variables, machine learning model, and receiving feedback form the user account indicating whether an alert was rejected or accepted, and training the machine learning model and Basch specifically teaches:
…by mapping the data stream into the plurality of variables via a data ingestion hub; (Basch Col. 18 Lines 35-65 FIG. 9 is a diagrammatic representation (mapping) of the flow of scoreable transaction data through a pattern generation engine used to transform scoreable 
…a machine learning model…; (Basch Col. 17 Lines 6-8 in one embodiment, neural network methodologies are employed in creating the predictive model(s) from the samples, characteristics, and patterns).
receiving, via the at least one computing device, a feedback response associated with the user account, the feedback response indicating whether the alert was rejected or accepted by the user account; (Basch Col. 17 Lines 6-8 the financial risk scores may also be employed to generate financial risk alerts (based on, for example, financial risk alert thresholds set by the account issuers via FRPS management module 112) to the various data sinks. By way of example, financial risk scores and/or financial risk alerts may be delivered to transaction authorization system 108 to enable transaction authorization system 108 to either authorize or deny a particular authorization request. As a further example, financial risk scores and/or financial risk alerts may be delivered from FRPS 100 to clearing and settlement system 110 to assist in the clearing and settlement process between banks).
applying, via the at least one computing device, the feedback response as an input to the machine learning model; (Basch Col. 17 Lines 6-8 to train the neural network of FIG. 8, for example, patterns from known data sets with known results (i.e., historical scoreable transactions, the associated account, and the known risk level) are iteratively furnished to the neural net of FIG. 8. The outputs obtained at output 820 are compared to the known results to measure the error. The weights accorded to the various connections between elements may then be modified. The training process continues until changes to weights no longer produce improvements in the error measured. Once trained, the resulting neural net may be employed for scoring new scoreable transactions).

Griffin teaches a computer-readable medium on [42] and a system [43].

(B)	As per Claim 3: 
Specifically, Griffin expressly discloses the following:
updating, by the at least one computing device, the executable code of the KRI…applied to the alert from the alert repository; (Griffin ¶103-104, 113 the system includes a risk health indicator routine stored in the memory, executable by the processor and configured to monitor data in the centralized database to determine a risk health indicator, displaying a current risk state condition for an entity where the communications capability provides periodic updates of these scores to customers, counterparties, financial institutions and non-financial institutions.  ). 
Although Griffin teaches an apparatus including a risk pattern analysis logic/routine that is configured to create analytical models in order identify and monitor risk pattern data [109, 117], it doesn’t expressly disclose machine learning and Basch specifically teaches:
…using the machine learning model…; (Basch Col. 17 Lines 6-8 in one embodiment, neural network methodologies are employed in creating the predictive model(s) from the samples, characteristics, and patterns). 
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Griffin’s risk pattern analysis logic/routine and employ neural network methodologies to create predictive models of Basch as both are analogous art which teach solutions to perform data analysis in order to recognize risks as taught in Griffin ¶55,109 and further create the predictive model(s) from the samples, characteristics, and patterns as taught in Basch Col. 17 Lines 6-8.  

(C)	As per Claim 10: 
Specifically, Griffin expressly discloses the following:
wherein the evaluating the variable comprises applying at least one of a binary check, a static evaluation, a linear regression, or a logistic regression to the variable to identify the risk; (Basch Col. 11-12 Lines 58-2 different statistical techniques may also be employed to create predictive models. Predictive models employed for different purposes may employ different statistical techniques (decision tree, linear regression, logistical regression, fuzzy sets, and the like) in the creation of the predictive models).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Griffin’s risk pattern analysis logic/routine to apply different statistical techniques of Basch as both are analogous art which teach solutions to perform data analysis in order to recognize risks as taught in Griffin ¶55,109 and further employ different statistical 

(D)	As per Claims 12 and 26: 
Specifically, Griffin expressly discloses the following:
wherein the variable is derived from the data stream and comprises at least one of charge-off rate, a delinquency rate, or a fraud rate; (Griffin ¶97 An example of a counterparty behavioral baseline score that would be monitored for risk purposes is merchant fraud claim rates. If a merchant's fraud rates increase, it may indicate that the merchant has been compromised). 

(E)	As per Claim 22: 
Specifically, Griffin expressly discloses the following:
wherein, when executed, the at least one application causes the at least one computing device to at least receive-6-…from at least one of the transactional data source, the storage system, the log file, or the external monitoring tool; (Griffin ¶12, 51-55, 64 the system includes a risk pattern analysis routine stored in the memory, executable by the processor and configured to analytically monitor the financial institution data to identify one or more risk patterns (executable code).  The system determines a risk score based on risk patterns generated based on multiple variables including known high risk indicators stored in a centralized risk database, which collects/receive data across multiple financial products and multiple channels from multiple financial institutions, obtained via financial institution website (i.e. user interface in accord with ¶108 of the instant application specification). The system includes a risk-evaluating module (monitoring station/tool) that monitors or otherwise provide risk analysis on transaction data or 
Although Griffin teaches an apparatus including a risk pattern analysis logic/routine that is configured to create analytical models in order identify and monitor risk pattern data [109, 117], it doesn’t expressly disclose data stream and Basch specifically teaches:
…the data stream; (Basch Col. 18 Lines 35-65 FIG. 9 is a diagrammatic representation (mapping) of the flow of scoreable transaction data through a pattern generation engine used to transform scoreable transaction data into one or more characteristic variables, or data features, which are used in either or both a model development process or an associated transaction scoring process).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Griffin’s risk pattern analysis logic/routine to include diagrammatic representation (mapping) of the flow of scoreable transaction data of Basch as both are analogous art which teach solutions to perform data analysis in order to recognize risks as taught in Griffin ¶56,109 and further allow pattern generation engine used to transform scoreable transaction data into one or more characteristic variables as taught in Basch Col. 18 Lines 35-65.  

(F)	As per Claims 30-31: 
wherein, when executed by the at least one computing device, the program code causes the at least one computing device to at least: (Griffin ¶12, 51-55, 64 the system includes a risk pattern analysis routine stored in the memory, executable by the processor and configured to analytically monitor the financial institution data to identify one or more risk patterns 
generate at least one reporting user interface comprising at least one of a report or an analysis associated with the alert; (Griffin ¶12, 104 the system includes a risk pattern analysis routine stored in the memory, executable by the processor and configured to analytically monitor the financial institution data to identify one or more risk pattern alert routine stored in the memory. The risk alert logic/routine automatically generates and initiates communication of risk score alerts to predetermined entities upon determination of a predefined threshold, or changes in customer risk score).
transmit the at least one reporting user interface to the client device for rendering; (Griffin ¶124 the communications module is the mechanism through which embodiments of the present invention sends alerts/reports/scores/data to configured recipients to users.

Claims 4-7, 27, and 29 are rejected under 35 U.S.C. 103 as being obvious by the combination of US 20110131131 to Griffin et al. (hereinafter referred to as “Griffin”) in view of US 6119103 to Basch et al. (hereinafter referred to as “Basch”) and in further view of US 20150088783 to Mun (hereinafter referred to as “Mun”).

(A)	As per Claim 4: 
Griffin in view of Basch expressly discloses the following:
…associated with at least one of an alert dashboard, a KRI dashboard, or a reporting engine; (Griffin ¶12, 104 the system includes a risk pattern analysis routine stored in the memory, executable by the processor and configured to analytically monitor the financial institution data to identify one or more risk pattern alert routine stored in the memory. The risk alert logic/routine automatically generates and initiates communication of risk score alerts to predetermined entities upon determination of a predefined threshold, or changes in customer risk score).
Although Griffin in view of Basch teaches an apparatus including a risk pattern analysis logic/routine that is configured to create analytical models in order identify and monitor risk pattern data [Griffin 109, 117], it doesn’t expressly disclose multiple user interfaces and a dashboard and Mun specifically teaches:
providing, by the at least one computing device, a case management tool comprising a plurality of additional user interfaces for to the client device for rendering, the plurality of additional user interfaces being configured to facilitate one or more interactive features…; (Mun ¶101 Fig. 27 is a KRI dashboard with various charts (plurality of additional user interfaces) charted over time as time-series charts, bar charts, Pareto charts, line charts, and Control charts). 
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Griffin in view of Basch’s risk pattern analysis logic/routine with diagrammatic representation (mapping) of the flow of scoreable transaction data and have KRI dashboard with various charts of Mun as both are analogous art which teach solutions to perform data analysis in order to recognize risks as taught in Griffin ¶56,109 while allowing pattern generation engine used to transform scoreable transaction data into one or more characteristic variables as taught in Basch Col. 18 Lines 35-65 and further provide time-series charts, bar charts, Pareto charts, line charts, and Control charts as taught in Mun ¶101.
Claims 5 and 27: 
Griffin expressly discloses the following:
…corresponding to the alert in the alert repository; (Griffin ¶12, 104 the system includes a risk pattern analysis routine stored in the memory, executable by the processor and configured to analytically monitor the financial institution data to identify one or more risk pattern alert routine stored in the memory. The risk alert logic/routine automatically generates and initiates communication of risk score alerts to predetermined entities upon determination of a predefined threshold, or changes in customer risk score).
Although Griffin teaches an apparatus including a risk alert logic/routine that automatically generates and initiates communication of risk score alerts, it doesn’t expressly disclose that it can be done in real-time and Basch specifically teaches:
wherein the alert dashboard… comprising real-time charts…; (Basch Cols. 9, 13 Lines 1-10, 45-55 using the appropriate management/performance analysis tools, FRPS management module 112 may be able to receive from FRPS 100 data to facilitate monitoring and/or improvement of FRPS 100. Data received by FRPS management module 112 from FRPS 100 may include, for example, summary/performance reporting data, real time OLAP displays, account data errors and account issuer data errors (which are generated as incoming transactional and AAC-level data are authenticated), and transaction exceptions (i.e., reports on errors detected during transaction processing).  Reports may be produced periodically, e.g., weekly, daily, or even in real time as scoreable transactions are received and scored against the predictive models).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Griffin’s risk alert logic/routine and produce reports in real-time of Basch as both are analogous art which teach solutions to perform data analysis in order to recognize risks as 
Although Griffin in view of Basch teaches an apparatus including a risk pattern analysis logic/routine that is configured to create analytical models in order identify and monitor risk pattern data [Griffin 109, 117], it doesn’t expressly disclose multiple user interfaces and a dashboard and Mun specifically teaches:
…generates one or more dashboard user interfaces…depicting change in the variable over time…; (Mun ¶101 Fig. 27 is a KRI dashboard with various charts (plurality of additional user interfaces) charted over time as time-series charts, bar charts, Pareto charts, line charts, and Control charts). 
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Griffin in view of Basch’s risk pattern analysis logic/routine with diagrammatic representation (mapping) of the flow of scoreable transaction data and have KRI dashboard with various charts of Mun as both are analogous art which teach solutions to perform data analysis in order to recognize risks as taught in Griffin ¶56,109 while allowing pattern generation engine used to transform scoreable transaction data into one or more characteristic variables as taught in Basch Col. 18 Lines 35-65 and further provide time-series charts, bar charts, Pareto charts, line charts, and Control charts as taught in Mun ¶101.

(C)	As per Claim 6: 
Specifically, Griffin expressly discloses the following:
wherein the external monitoring tool monitors a social media source to detect at least one of a response to a marketing campaign or a response to an event in real- time; (Griffin and the target marketing logic/routine which monitors the collected data, identify customers who meet specific risk, behavioral and/or likely profitability specifications and generate target marketing lists or reports).

(D)	As per Claim 7: 
Specifically, Griffin expressly discloses the following:
wherein the reporting engine reads the alert from the alert repository…comprising a report based on the alert; (Griffin ¶115-117 the suspicious activity monitoring logic/routine monitors various data, which reside in the risk database 100 (central repository), for suspicious activities.  If a suspicious activity is detected, the system generates and communicates an alert and/or a suspicious activity report to one or more designated entities (customer, financial and non-financial institutions).
	Although Griffin in view of Basch teaches an apparatus including a risk pattern analysis logic/routine that is configured to create analytical models in order identify and monitor risk pattern data [Griffin 109, 117], it doesn’t expressly disclose multiple user interfaces and a dashboard and Mun specifically teaches:
…to generate a reporting user interface…; (Mun ¶101 Fig. 27 is a KRI dashboard with various charts (plurality of additional user interfaces) charted over time as time-series charts, bar charts, Pareto charts, line charts, and Control charts). 
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Griffin in view of Basch’s suspicious activity monitoring logic/routine monitors 

(E)	As per Claim 29: 
Specifically, Griffin expressly discloses the following:
wherein, when executed by the at least one computing device, the program code causes the at least one computing device to at least:…; (Griffin ¶12, 51-55, 64 the system includes a risk pattern analysis routine stored in the memory, executable by the processor and configured to analytically monitor the financial institution data to identify one or more risk patterns (executable code).  The system determines a risk score based on risk patterns generated based on multiple variables including known high risk indicators stored in a centralized risk database, which collects/receive data across multiple financial products and multiple channels from multiple financial institutions, obtained via financial institution website (i.e. user interface in accord with ¶108 of the instant application specification)).
Although Griffin in view of Basch teaches an apparatus including a risk pattern analysis logic/routine that is configured to create analytical models in order identify and monitor risk pattern data [Griffin 109, 117], it doesn’t expressly disclose multiple user interfaces and a dashboard and Mun specifically teaches:
…provide a case management tool comprising a plurality of additional user interfaces to the client device, the case management tool, the plurality of additional users interfaces being configured to facilitate one or more interactive features associated with at least one of an alert dashboard, a KRI dashboard, or a reporting engine; (Mun ¶101 Fig. 27 is a KRI dashboard with various charts (plurality of additional user interfaces) charted over time as time-series charts, bar charts, Pareto charts, line charts, and Control charts).

Claims 8-9, and 11 are rejected under 35 U.S.C. 103 as being obvious by the combination of US 20110131131 to Griffin et al. (hereinafter referred to as “Griffin”) in view of US 6119103 to Basch et al. (hereinafter referred to as “Basch”) and in further view of US 20150025917 to Stempora (hereinafter referred to as “Stempora”).

(A)	As per Claim 8: 
Griffin in view of Basch doesn’t expressly discloses the following and Stempora teaches:
wherein the evaluating the variable comprises applying at least one of a time series decomposition, a Grubb distance, a median absolute deviation, an interquartile range, or a hidden Markov model to the variable to identify the risk; (Stempora ¶131 the movement isolation algorithm uses one or more mathematical filters, analysis methods, or processing methods selected from the group: Bayesian networks, Kalman filters, hidden Markov models, wavelet frequency analysis, low pass filters, high pass filters, Gaussian high pass filters, Gaussian low pass filters, and Fourier Transforms).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Griffin in view of Basch’s risk pattern analysis logic/routine to apply analysis methods, or processing methods of Stempora as both are analogous art which teach solutions to perform data analysis in order to recognize risks as taught in Griffin ¶55,109 in view of Basch and 

(B)	As per Claim 9:
Specifically, Griffin expressly discloses the following:
wherein the variable is a derived from the data stream and comprises at least one of a mean, a median, a predetermined percentile, a missing value; (Griffin ¶128 a deviation may be defined as a predetermined degree of deviation from the behavioral baseline score or the like).

(C)	As per Claim 11: 
	Griffin in view of Basch doesn’t expressly disclose and Stempora further teaches:
further comprising applying to an input variable at least one of a log transformation, a Bux-Cox transformation, or a Fourier transformation to derive the variable;  (Stempora ¶131 the movement isolation algorithm uses one or more mathematical filters, analysis methods, or processing methods selected from the group: Bayesian networks, Kalman filters, hidden Markov models, wavelet frequency analysis, low pass filters, high pass filters, Gaussian high pass filters, Gaussian low pass filters, and Fourier Transforms).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Griffin in view of Basch’s risk pattern analysis logic/routine to apply analysis methods, or processing methods of Stempora as both are analogous art which teach solutions to perform data analysis in order to recognize risks as taught in Griffin ¶55,109 in view of Basch and further calculates Bayesian networks, Kalman filters, hidden Markov models, wavelet frequency 

Claim 25 is rejected under 35 U.S.C. 103 as being obvious by the combination of US 20110131131 to Griffin et al. (hereinafter referred to as “Griffin”) in view of US 6119103 to Basch et al. (hereinafter referred to as “Basch”) and in view of US 20090037355 to Brave et al. (hereinafter referred to as “Brave”).

(A)	As per Claim 25: 
Griffin expressly disclose:
wherein the evaluating the variable comprises…; (Griffin ¶51-55 The system determines (generates) a risk score based on risk patterns generated based on multiple variables including known high risk indicators stored in a centralized risk database, which collects/receive data across multiple financial products and multiple channels from multiple financial institutions. The system includes a risk-evaluating module (monitoring station) that monitors or otherwise provide risk analysis on transaction data or other data received from various data repositories or databases (big data storage system) associated with financial institutions, third-party data aggregators, and/or non-financial institutions).
Although Griffin teaches an apparatus including a risk pattern analysis logic/routine that is configured to create analytical models in order identify, monitor, and communicate risk pattern data [109, 117, 122], it doesn’t expressly disclose detecting a persistent shift by applying one of the following analysis.
Brave specifically teaches the following:
…detecting a persistent shift by applying a Cox Stuart analysis, a Mann Kendall trend, a Pettitt analysis, a Wald-Wolfowitz analysis, or a standard normal homogeneity; (Brave ¶62 all information collected by the affinity engine is subject to time decay where information from last month has less of an influence on the calculations than information from today (persistent shift).  This is important because the site may change, e.g. new content added or removed, people may individually change, e.g. their interests may change, and the community as whole may shift interest, e.g. new fads. To prevent this, the Mann-Kendall algorithm is used for trend detection).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Griffin in view of Basch’s risk pattern analysis logic/routine which allows users to have data collected by the affinity engine subject to time decay where information from last month has less of an influence on the calculations than information from today (persistent shift) of Brave as both are analogous art which teach solutions to perform data analysis in order to recognize and communicate risks as taught in Griffin ¶73, 113, 122 in view of Basch and further Mann-Kendall algorithm is used for trend detection as taught in Brave ¶62.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
US 8620798 B2
System and method using predicted consumer behavior to reduce use of transaction risk analysis and transaction denials
Faith; Patrick L. et al.
US 8600873 B2
Managed real-time transaction fraud analysis and decisioning
Fisher; Richard
US 8600855 B2
Transaction data repository for risk analysis
Winters; Michelle et al.

Financial risk prediction systems and methods therefor
Basch; Catherine A. et al.
US 10210576 B2
Processing payment card transaction records to determine insurance fraud risk
Howe; Justin X. et al.
US 7756896 B1
System and method for multi-dimensional risk analysis
Feingold; Vincent
US 20150227869 A1
RISK SELF-ASSESSMENT TOOL
Saraf; Asish et al.
US 20140324519 A1
Operational Risk Decision-Making Framework
Dennis; Pamela R. et al.
US 20110131131 A1
RISK PATTERN DETERMINATION AND ASSOCIATED RISK PATTERN ALERTS
Griffin; Maura Louise et al.
US 20110119106 A1
APPLICATION RISK FRAMEWORK
Dahl; Erik D. et al.
US 20110055072 A1
EVENT PROCESSING FOR DETECTION OF SUSPICIOUS FINANCIAL ACTIVITY
Lee; Alvin et al.
US 8121937 B2
Gaming industry risk management clearinghouse
Lawrence; David
US 20120316981 A1
HIGH-RISK PROCUREMENT ANALYTICS AND SCORING SYSTEM
HOOVER; James et al.
US 20150025917 A1
System and method for determining an underwriting risk, risk score, or price of insurance using cognitive information
Stempora; Jeffrey
US 20090037355 A1
Method and Apparatus for Context-Based Content Recommendation
Brave; Scott et al.
US 10453142 B2
System and method for modeling and quantifying regulatory capital, key risk indicators, probability of default, exposure at default, loss given default, liquidity ratios, and value at risk, within the areas of asset liability management, credit risk, market risk, operational risk, and liquidity risk for banks
Mun; Johnathan
US 9852186 B2
Managing risk with continuous queries
Herwadkar; Rahul et al.
US 20180182029 A1
SYSTEMS AND METHODS FOR CUSTOM RANKING OBJECTIVES FOR MACHINE LEARNING MODELS APPLICABLE TO FRAUD AND CREDIT RISK ASSESSMENTS
Vinay; Vishwa
US 20170308802 A1
SYSTEMS AND METHODS FOR FAILURE PREDICTION IN INDUSTRIAL ENVIRONMENTS
Ramsoy; Tor J. et al.


THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEUS R STIVALETTI whose telephone number is (571)272-5758.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571)272- 6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1822.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S./Examiner, Art Unit 3623                                                                                                                                                                                                        3/9/2021

/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623